MEMORANDUM **
Michael McMaster, a California state prisoner, appeals pro se the district court’s summary judgment in favor of defendants in his 42 U.S.C. § 1983 action challenging the prison regulations which restrict his ability to receive certain magazines in prison. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Margolis v. Ryan, 140 F.3d 850, 852 (9th Cir. 1998), and affirm.
The district court properly granted summary judgment on McMaster’s First Amendment claim because McMaster failed to raise a genuine issue of material fact about whether the prison regulations *678were rationally related to legitimate penological objectives. See Frost v. Symington, 197 F.3d 348, 356-58 (9th Cir.1999).
Because McMaster does not raise arguments on appeal about his remaining claims, we deem them waived. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.